DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-260 have been previously cancelled; therefore, Claims 261-280 are currently pending in application 16/395,516.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 261-280 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,296,872. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for managing access to a resume database, searching the resume database, generating a resume summary based10 on a stored resume and job description, accessing a resume management and recruitment workflow system via a graphical user interface, and composing a resume for a candidate.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 261-280 is/are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
While the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are  “significantly more” than an abstract idea (Step 2).
Claims 261-280 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 261-280 is/are directed to the management of an employment resume; specifically, the independent claims recite the following elements: 
receiving a resume representing a set of skills and a term of experience for each skill, said resume partitioned into portions for each skill, each portion comprising phrases of text indicating a skill and a term of experience for each skill (Certain methods of organizing human activity and Mental processes); 
storing the received resume (Certain methods of organizing human activity and Mental processes); 
receiving a resume search request, said search request comprising a required skill as a job requirement (Certain methods of organizing human activity and Mental processes); 
searching the stored resume for text that corresponds to the job requirement, and identifying, based on said search, a portion of the stored resume that corresponds to the required skill (Certain methods of organizing human activity and Mental processes); 
analyzing said identified portion, and determining that said text within the phrases indicating the skill does not match the required skill to a predetermined level (Certain methods of organizing human activity and Mental processes); 
determining a synonym of said text that matches the required skill at a predetermined match level, said synonym representing said skill (Certain methods of organizing human activity and Mental processes); 
modifying said stored resume by substituting the synonym for said text within the identified portion (Certain methods of organizing human activity and Mental processes); 
and communicating said modified version of the resume in response to said resume search request (Certain methods of organizing human activity and Mental processes).  
The claimed elements are equivalent to the enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)); and Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)).  
This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application.  The claim is directed to an abstract idea with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitations include only the recitation of generic computer structure (i.e. a processor to execute instructions to perform the method), which serves to perform generic computer functions (receiving, processing, storing, and transmitting/ displaying data).  The claimed computer functions are well-understood and conventional activities known in the art, because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claimed limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).. 
Furthermore, the dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  The claims recite additional limitations to gather, process, save, and transmit data, based on predetermined rules and characteristics.  The additional limitations are simply generic computer (i.e. processor, application server, and network) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data - through the program that enables the steps of the claimed invention. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The dependent claims do not amount to significantly more than the abstract idea itself.  The dependent claims are further not integrated into a practical application, because the combination of additional elements fails to integrate the judicial exception into a practical application. Accordingly, the claim is not patent eligible.  See Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an `inventive concept'" (emphasis in original) (quoting Mayo, 132 S.Ct. at 1300, 1297, 1294)); id. at 2358 ("limiting the use of an abstract idea `to a particular technological environment'" is "not enough for patent eligibility") (quoting Bilski, 561 U.S. at 610-11, 130 S.Ct. 3218); CyberSource, 654 F.3d at 1370 ("mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory") (alterations in original) (quoting In re Grams, 888 F.2d 835, 840 (Fed.Cir.1989)).
Moreover, claims to an apparatus are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  The statement that the method is performed by computer does not satisfy the test of "inventive concept." Alice, 134 S.Ct. at 2360.
Finally, the specification fails to describe any sort of new technology (computer, database, sever), and claimed system, method, and apparatus are not directed to a specific improvement to computer functionality/technology.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.

Response to Arguments
Applicant's arguments filed on 6/23/2021, with respect to the 101 rejection of Claims 261-280, have been considered but are not persuasive.   The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Applicant has made the argument that the claims are directed to patent eligible subject matter because: 
“The claims were rejected under 35 U.S.C. § 101 for allegedly being directed to non- statutory subject matter. Applicant respectfully traverses. 
Turning to Step 2A considerations under the Guidance, the first prong of Step 2A involves determining whether the claims fall within three "enumerated groupings of abstract ideas" found in previous guidelines: "mathematical concepts," "certain methods of organizing human activity," and "mental processes." If a claim does not "fall within" one of these categories, then a claim is likely directed to patentable subject matter. 

Applicant submits that the elements of the claims (individually or in combination) do not fall into any these categories. 
9 Application No.: 16/395,516 
Docket No.: 063332.010108Response to Office ActionI. First, the claims are not directed to "mathematical relationships, mathematical formulas or equations, mathematical calculations." There is simply no element of the claim (or specification) that falls within this category. 

II. Second, the claims are not "performing a fundamental economic practice" or "organizing human behavior." This category is primarily directed towards "economic" or "commercial" practices, as well as managing human relationships. 
Under the October 2019 Update, a "fundamental economic practice", is defined as one that performs: 
i. local processing of payments for remotely purchased goods, Inventor Holdings, LLC; 
ii. using a marking affixed to the outside of a mail object to communicate information about eh mail objection, Secured Mail Solutions LLC; and 
iii. placing an order based on displayed market information, Trading Technologies Int'l. 
The claimed subject matter does not perform any of these functionalities. Rather, the claims are providing autonomous functionality for the resuming hosting service/platform to automatically modify a resume when it determines a synonym will cause a resume match to be resultant from a search. Thus, they are more like PEG Example 42 than any case or Guidance example, and are clearly not like any case or example that provides economic practices. 
Therefore, the claims are in no way performing an "economic" principle or "human behavior" activity; but are rather modifying stored electronic documents in a manner to enable their identification and communication in situations where they would typically go undetected. III. Third, the claims are not directed toward "mental processes." 
In the October 2019 Update, the Office stated that "a claim with limitations that cannot practically be performed in the human mind does not recite a mental process." It therefore follows that modifying a stored electronic document automatically upon a determination that text within the phrases indicating the skill in the document does not match the required skill to a predetermined level, is clearly not performed in a human mind. 
Applicant respectfully submits that there is no support for maintaining that an interpretation of the claims as encompassing a "mental process" is supported by the specification and, indeed, the claims explicitly recite otherwise. 10 Application No.: 16/395,516 Docket No.: 063332.010108 Response to Office Action 
Thus, the claims do not fall into an Office-enumerated category of abstract idea and fail prong one of Step 2A. Since the claims to not pass prong one, the claims are per se not directed to an abstract idea. 
Even if the Examiner were to conclude that claims were properly classified as one of the enumerated categories of ideas (a point not conceded), the claims are "integrated into a practical application of that exception," thus satisfying prong two. 
As stated in the Guidance, the purpose of prong two is to ensure that the claims do not pre-empt all uses of the alleged abstract idea. As discussed above, the claims are explicitly tailored toward a specific process for a computing device to modify electronic resume documents so as to enable their identification from searches. Any alleged categorical exception is necessarily "integrated" into the specifically claimed system represented in the claims. 
As such, neither prong of Step 2A is met and the claims thus are not directed to an abstract idea. Applicant invites the Examiner to contact Applicant's representative to further discuss the appropriate analysis under Step 2A given the new Guidance.” 

However, as stated in the rejection above, Claims 261-280 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Regarding Step 1, 
Claims 261-269 are directed toward a process (method). Claims 270-276 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Claims 277-280 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 261-280 are directed toward the judicial exception of an abstract idea.  Independent claims 261, 270 and 277 are directed specifically to the abstract idea of managing the determination and communication of dirt level along with geographical information of luminaires.  
Regarding independent claims 261, 270 and 277, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method comprising: 
receiving, at a computing device, a resume in an electronic format representing a set of skills and a term of experience for each skill, said resume partitioned into portions for each skill, each portion comprising phrases of text indicating a skill and a term of experience for each skill; 
storing, via the computing device, the received resume in a resume database; 
receiving, via the computing device, a resume search request, said search request comprising a required skill as a job requirement; 
searching, via the computing device, the stored resume for text that corresponds to the job requirement, and identifying, based on said search, a portion of the stored resume that corresponds to the required skill; 
analyzing, via the computing device, said identified portion, and determining that said text within the phrases indicating the skill does not match the required skill to a predetermined level; 
determining, via the computing device, a synonym of said text that matches the required skill at a predetermined match level, said synonym representing said skill; 
automatically modifying, via the computing device, said stored resume by substituting the synonym for said text within the identified portion; and 
communicating, via the computing device, said modified version of the resume in response to said resume search request.
As the underlined claim limitations above demonstrate, independent claims 261, 270 and 277 are directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 262-269, 271-276, and 278-280 provide further details to the abstract idea of claims 261, 270 and 277 regarding the received resume data, therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 261, 270 and 277.
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 261-280 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computing device”, and a “resume database”, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 262-269, 271-276, and 278-280 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 261-280 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “a “computing device” and a “resume database”, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  
Dependent claims 262-269, 271-276, and 278-280 merely recite further additional embellishments of the abstract idea of independent claims 261, 270 and 277 respectively, but these features only serve to further limit the abstract idea of independent claims 261, 270 and 277, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 261-280 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 261-280 will remain rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 31, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629